Citation Nr: 1301998	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  03-11 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss prior to August 28, 2009.

2.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss from August 28, 2009 to the present.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to August 1990 and November 1990 to November 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that in pertinent part, continued noncompensable evaluations for bilateral high frequency sensorineural hearing loss and low back strain.  The appeal also stems from an April 2011 rating decision that denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

In February 2006, the Veteran presented sworn testimony during a Travel Board hearing in St, Petersburg, Florida, which was chaired by a Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's claims file.  The Veterans Law Judge who held the February 2006 Travel Board hearing is no longer employed at the Board.  In November 2008, the Board sent the Veteran a letter asking whether he wished to attend another hearing before the Board.  See 38 C.F.R. § 20.707 (2012).  The Veteran responded that he wished to attend a new hearing before the Board.  In December 2011, he presented sworn testimony during another Travel Board hearing in St. Petersburg, Florida, which was chaired by the undersigned Veterans Law Judge.  A transcript of that hearing has also been associated with the Veteran's claims file.  


In April 2012, the Board remanded the Veteran's claims of entitlement to an increased rating for hearing loss and TDIU to the Appeals Management Center (AMC) for further evidentiary development, including obtaining updated VA and private treatment records and providing the Veteran with VA examinations to address his hearing loss and employability.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC associated updated VA treatment records with the Veteran's claims file and provided him with new VA audiological and general medical examinations in August 2012.  Additionally, an April 2012 letter from the AMC asked the Veteran to submit a release of information for the outstanding private audiological treatment records.  However, the Veteran did not return a signed release of information.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.


FINDINGS OF FACT

1.  Prior to August 29, 2009, the Veteran's right ear hearing loss had a Numeric Designation of I as per Table VI of the VA schedule of ratings; the Veteran's left ear hearing loss had a Numeric Designation no greater than II as per Table VI of the VA schedule of ratings.

2.  From August 29, 2009 to the present, the Veteran's right ear hearing loss has a Numeric Designation no greater than II as per Table VI of the VA schedule of ratings; the Veteran's left ear hearing loss has a Numeric Designation no greater than V as per Table VI of the VA schedule of ratings.

3.  The Veteran is service connected for low back strain, evaluated as 40 percent disabling; right radical collateral ligament tear of the right thumb, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; patellofemoral syndrome of the left knee, evaluated as 10 percent disabling; osteoarthritis of the right knee, evaluated as 10 percent disabling; bilateral sensorineural hearing loss, evaluated as 10 percent disabling; tinea versicolor of the chest area, evaluated as 0 percent disabling; and a residual scar of an abdominal hernia repair, evaluated as 0 percent disabling; the combined rating is 70 percent with consideration of the bilateral factor.

4.  The Veteran has completed one year of college and last worked in October 2003 as a stacker at Walmart.

5.  The Veteran's service-connected disabilities are not of such severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to August 28, 2009, the criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 (2012).

2.  From August 28, 2009 to the present, the criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 (2012).

3.  The criteria for the assignment of a total disability rating based on individual unemployability are not met, including on an extraschedular basis.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in March 2007 and April 2009 of the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates as well as the criteria for establishing a TDIU.  These letters accordingly addressed all notice elements.

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided the April 2009 notice, the matters were readjudicated in an October 2012 supplemental statement of the case.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records,  and VA/VA-QTC examination reports are in the file.  Private treatment records have been obtained to the extent possible.  A January 2010 letter from the Social Security Administration (SSA) indicates that the Veteran is not in receipt of SSA disability benefits.


With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The Veteran was afforded VA/VA-QTC audiological examinations in April 2002, November 2004, August 2009, November 2010, August 2011, and August 2012.  The April 2002, November 2004, November 2010, and August 2011 examiners considered the Veteran's reported history, provided the appropriate audiometric testing, and reported the results of those tests.  Additionally, the April 2002, November 2010, and August 2011 examiners noted the functional effects of the Veteran's hearing loss disability in compliance with Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Therefore, the Board finds that the April 2002, November 2004, November 2010, and August 2011 VA/VA-QTC audiological examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

The August 2009 and August 2012 VA examinations did not include the results of the audiometric testing that was conducted.  In that regard, the Veteran, through his representative, argues that the August 2012 is deficient/inadequate due to the lack of audiometric test results, and that the matter should be Remanded to obtain those results.  He argues that the record supports a worsening of the Veteran's hearing loss disability, and that the results of the examination would support the assignment of a higher rating.

The Board does not agree.  The August 2009 and August 2012 VA examination are more than adequate for rating purposes.  It is true that neither examination included the audiometric testing results that are necessary to assign a rating.  However, both examiners indicated that, despite repeated attempts and reinstruction, the Veteran failed to properly participate in the audiometric testing. Both examiners felt that the audiometric test results were unreliable and unsuitable for rating purposes.  

The August 2009 examiner believed that there was a strong suggestion of a non-organic hearing loss component.  He explained that there was a variability in responses to pure tones that was significantly more than what would be expected in test-retest variability.  He also pointed out that the Veteran's SRTs were significantly better than could be expected given the puretone results.  Reference was also made to discrepancies in speech recognition testing, and that a positive Stengers was obtained at 3000 and 4000 Hz in the left ear.  The August 2012 examiner echoed these concerns and added that the results were inconsistent with prior results and the Veteran's observed communication abilities.  The Board interprets these comments as a finding that the Veteran was exaggerating his hearing loss symptoms (providing false testing responses) or, at the very least, engaging in an overt lack of cooperation.  The actual audiometric test results are not material in light of the examiners' finding as to the Veteran's tendency to manipulate the results.

The Veteran's lack of cooperation in the audiometric testing portion of these examinations is akin to failing to report for these examinations.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (the claimant is obligated to cooperate in the development of evidence and failure to do so places him at risk of an adverse adjudication based on an incomplete and underdeveloped record).   Indeed, refusal to participate or cooperate in VA examination may be considered a failure to report for purposes of VA regulations at 38 C.F.R. § 3.655(b) providing for discontinuance of benefits for failure to report.  See VAOPGCPREC 4-91.  Put another way, neither examination is deemed inadequate.  They are instead found to be highly probative as to the true nature of the Veteran's hearing loss disability.  A new VA examination is not warranted.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

To the extent that the Veteran claims that his hearing loss has worsened since the August 2011 VA examination, he was provided the opportunity to properly participate in a new VA examination in August 2012.  However, as discussed above, the Veteran did not cooperate with the audiometric testing portion of this examination.  A new VA examination is not necessary.

The Veteran was also afforded a VA general medical examination to address his employability in August 2012.  The examiner reviewed the claims file and provided a thorough physical examination.  The examiner's conclusion was based on the evidence of record and supported by a sufficient rationale.  Therefore, the Board finds that the examination is adequate to decide the claim for TDIU.  See Barr, supra.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. Hearing Loss

The Veteran has been assigned a noncompensable evaluation prior to August 28, 2009, and a 10 percent evaluation as of August 28, 2009 under Diagnostic Code 6100 for his service-connected bilateral hearing loss.  He seeks higher ratings.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2012).  

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2012).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The VA rating scheme for the evaluation of hearing loss provides ratings from noncompensable to 100 percent based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests which average puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  See 38 C.F.R. § 4.85 (2012).  The evaluation of hearing impairment applies a formula which is essentially a mechanical application of the VA Schedule for Rating Disabilities to numeric designations after audiology evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  Alternatively, Table VIA uses only the puretone averages to give each ear a numeric designation.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) provides that if puretone thresholds in the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are each 55 decibels or more, an evaluation can be based either on Table VI or Table VIA, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  Additionally, 38 C.F.R. § 4.86(b) provides that if the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an evaluation can be based on either Table VI or Table VIA, whichever results in a higher numeric designation, and that designation will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  

In this case, as will be discussed below, none of the audiometric results meet these criteria for either ear under 38 C.F.R. § 4.86(a) or (b).  The Veteran's bilateral hearing loss can only be evaluated under Table VI.

The Board notes that the Veteran has argued that his hearing loss is more severe than is reflected by his noncompensable and 10 percent evaluations.  Although the Veteran, as a layperson, is competent to attest to the presence of symptoms of hearing loss, it is now well established that laypersons, without medical training, are not competent to relate those symptoms to a particular diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2012) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While he can describe what he experiences (diminished hearing), he is not able to provide competent evidence as the audiometry or measured level of his hearing loss to support a higher disability rating.

The Veteran has been afforded six VA/VA-QTC audiological examinations in association with his present claim.  As discussed in the VCAA section above, the August 2009 and August 2012 VA examinations did not provide audiometric test results because the test results were deemed unreliable.  Therefore, the August 2009 and August 2012 VA examinations cannot be used in determining the appropriate evaluation for the Veteran's service-connected bilateral hearing loss.  

The Veteran was first examined for his increased rating claim in April 2002.  At that time, the puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
5
5
10
50
LEFT
20
10
45
75

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  Puretone threshold averages were 17.5 decibels for the right ear and 37.5 decibels for the left ear.  The Veteran complained of difficulty hearing conversation when someone is speaking to him.  According to 38 C.F.R. § 4.85, the right ear had a designation of I and the left ear had a designation of I, based on Table VI.  The point where I and I intersect on Table VII indicates a disability rating of 0 percent.  These results may only be considered under Table VI.

The Veteran was next examined in November 2004.  At that time, the puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
15
10
25
45
LEFT
35
25
55
85


Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 84 percent in the left ear.  Puretone threshold averages were 27.5 decibels for the right ear and 50 decibels for the left ear.  According to 38 C.F.R. § 4.85, the right ear had a designation of I and the left ear had a designation of II, based on Table VI.  The point where I and II intersect on Table VII indicates a disability rating of 0 percent.  Special requirements of 38 C.F.R. § 4.86 were again not met.

The Veteran was then examined for his increased rating claim in November 2010.  At that time, the puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
25
15
25
60
LEFT
15
55
75
80

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 68 percent in the left ear.  Puretone threshold averages were 31.25 decibels for the right ear and 56.25 decibels for the left ear.  The Veteran complained of difficulty understanding quiet speech and speech presented in the presence of background noise.  The examiner concluded that this would have significant effects on his occupation.  According to 38 C.F.R. § 4.85, the right ear had a designation of II and the left ear had a designation of V, based on Table VI.  The point where II and V intersect on Table VII indicates a disability rating of 10 percent.  As noted above, these results may only be considered under Table VI.

The Veteran was finally examined for his increased rating claim in August 2011.  At that time, the puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
30
15
40
65
LEFT
30
30
85
85

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 76 percent in the left ear.  Puretone threshold averages were 37.5 decibels for the right ear and 57.5 decibels for the left ear.  The Veteran complained of difficulty hearing in one-on-one and small group situations, while watching television, and with background noise.  He complained that this resulted in communication difficulties.  According to 38 C.F.R. § 4.85, the right ear had a designation of I and the left ear had a designation of IV, based on Table VI.  The point where I and IV intersect on Table VII indicates a disability rating of 0 percent.  Consideration under Table Via would not be appropriate.

In addition to the VA examinations, the medical evidence includes VA treatment records pertaining to the Veteran's hearing loss disability.  These treatment records are consistent with the results from the VA examinations and do not provide a basis for an increased rating for the Veteran's service-connected bilateral hearing loss.  Reference is made to a March 2006 evaluation wherein it was specifically noted that there had been no discernable change in the Veteran's hearing loss disability since 2003.

As the Veteran's hearing loss has been tested with reliable results on four separate occasions and all but one of these occasions (the November 2010 VA examination) resulted in a finding of hearing loss warranting a 0 percent evaluation, the Board finds that the Veteran's bilateral hearing loss did not warrant a compensable rating prior to the November 2010 VA examination or after the August 2011 VA examination.  However, as the Veteran has already been granted a 10 percent evaluation effective August 28, 2009 until the present, the Board will not disturb this rating.

Additionally, the Board notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than a noncompensable and 10 percent evaluations during the appeal period.  The assignment of an additional staged rating is not warranted.  See Hart, supra.

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable rating prior to August 28, 2009 and a rating in excess of 10 percent from August 28, 2009 to the present, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected bilateral hearing loss.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  His audiological testing results fall squarely within Table VI of the rating criteria for hearing loss.  The Board acknowledges that the examiners indicated that the Veteran had difficulty understanding conversation, particularly with background noise, and that this results in some functional impairment.  However, the Board notes that the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See 59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that any functional impairment due to hearing loss with regard to speech discrimination is a disability picture that is considered in the current schedular rating criteria.  

In short, the evidence does not support the proposition that the Veteran's bilateral hearing loss presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2012).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

B. TDIU

The Veteran claims that he is unemployable as a result of his service-connected disabilities, specifically his orthopedic disabilities.  Therefore, he believes that a TDIU is warranted.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2012).  Disabilities resulting from a common etiology or affecting a single body system are considered one disability for the purpose of reaching the 60 percent single disability or 40 percent disability in combination with others.  See 38 C.F.R. § 4.16(a)(2)-(3) (2012).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b) (2012).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).

The Veteran is service connected for low back strain, evaluated as 40 percent disabling; right radical collateral ligament tear of the right thumb, tinnitus, patellofemoral syndrome of the left knee, osteoarthritis of the right knee, and bilateral sensorineural hearing loss, each evaluated as 10 percent disabling; and tinea versicolor of the chest area and a residual scar of an abdominal hernia repair, each evaluated as noncompensably disabling.  With consideration of the bilateral factor, his combined rating is 70 percent according to Table 1 of 38 C.F.R. § 4.25.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2012); see also 38 C.F.R. § 4.26 (2012).  As the Veteran receives a single disability rating of 40 percent or more and a combined rating of 70 percent or more, he meets the percentage rating standards for TDIU.  See 38 C.F.R. § 4.16(a) (2012).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.  

Having reviewed the record, the Board finds no persuasive evidence suggesting that the Veteran is unemployable due to his service-connected disabilities.  

The Veteran has completed one year of college and last worked in October 2003 as a stacker at Walmart.  He claims he left his job due to his low back disability.

The Veteran was afforded a VA general medical examination to address his service-connected disabilities and employability in August 2012.  The examiner addressed each of the Veteran's service-connected non-audiological disabilities, and concluded that none of them rendered him unemployable.  Rather, the examiner opined that the Veteran could engage in light duty or sedentary employment, although jobs requiring climbing and/or heavy lifting would be precluded.  While the examiner seemed to believe that the Veteran would be precluded from heavy duty physical jobs, she did not believe that he was precluded from all forms of employment.  Additionally, the August 2012 VA audiological examiner indicated that, although the Veteran's hearing loss and tinnitus would affect his employment, they did not render him unemployable in either sedentary or physical settings.  

In addition to August 2012 VA general medical examination, the Veteran has been afforded other VA examinations that have addressed his employability.  Specifically, at the time of a March 2011 VA spine examination, the Veteran reported that he had experienced back pain during his last period of employment, but that the pain did not limit his ability to work at that time.  Additionally, a November 2010 VA audiological examination indicated that the Veteran's bilateral hearing loss would have significant effects on his occupation, but did not state that it rendered him unemployable.

The record also includes VA treatment records and a January 2010 SSA letter.  These records are also negative for any findings that the Veteran is unemployable due solely to his service-connected disabilities.  Notably, the January 2010 letter indicates that the Veteran is not in receipt of SSA disability benefits, despite not having worked since 2004.

While the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability, as evidenced by his 70 percent combined rating, the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  The Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated by the currently assigned 70 percent combined rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The only evidence in this case in support of the grant of a TDIU is the Veteran's own contentions.  While he is competent to discuss the symptoms of his service-connected disabilities and his perception of their effect on his unemployment, his assertions are outweighed by the conclusions of the relevant VA examiners.  The examiners based their conclusions on a review of medical records, the Veteran's reported history, and a contemporaneous physical examination.  

A TDIU on an extraschedular basis may be granted by the Director, Compensation and Pension Service, in a case in which a veteran is unemployable by reason of service-connected disabilities, but who fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  In the present case, the Veteran meets the percentage standard of one disability ratable at 40 percent or more with a combined rating of 70 percent or more.  Further, the Veteran has not been found to be unemployable by reason of service-connected disabilities.  Accordingly, a basis for a grant of TDIU on an extraschedular basis has not been presented in this case.

Thus, the Board finds that the evidence does not demonstrate that the Veteran is unemployable due to his service-connected disabilities.  As such, the benefit of the doubt doctrine is inapplicable, and the claim for TDIU must be denied.  See 38 C.F.R. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss prior to August 28, 2009 is denied.

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss from August 28, 2009 to the present is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


